*Per Curiam.
The defendant’s case is so obviously within the act of 1814, and so free from constitutional difficulty, resting, as it does, on a contract made subsequently, as to leave nothing for consideration, but the repealing act of 1836. It cannot be said that his exemption from action was incomplete, for the proceeding by which it was effected, had been finished; and the simple repeal of the statute, on which that proceeding was founded, is consequently not to be so construed, as to dissolve it. This disposition of the question of intention, is a disposition of the whole case; but even the competency of legislative power, to the end, might be doubted. The proceeding did not, perhaps, amount to a contract between the defendant and those who did not join in it; but the debt was contracted on the basis of a law, which, entering tacitly into the bargain, and becoming part of it, made the consent of two-thirds, the consent of all; and there was therefore a quasi contract on a consideration, to be found, were it necessary, in the cession of *18the defendant’s goods. We do not say that the functions of the legislature would be decisively inadequate to the effect imputed to it; but the plaintiff’s argument would put the construction on the exercise of a doubtful power, which ought not unnecessarily to be done; for it must, in all cases, be supposed that the legislature understood the constitution, and meant not to impinge on it. Here there is not only no express divesture of acquired rights, but the provisions of the repealing act are inapplicable to any but prospective cases; and the mere dropping of the peculiar provision of the, act of 1814, cannot be so construed, as to give the substitute for it a retro-active operation. As to the danger there would be of letting in the statute of limitations, by .holding the right of action, and not the right of execution merely, to be suspended, it is plain the legislature never intended to give the debtor that advantage; for the suspension of remedy by action, is express, and for a period that would otherwise bar every debt by simple contract. Now in regard to these, the intent was to suspend the debtor’s responsibility, but not to destroy it; and in computing time with a view to the bar, the seven years allowed by the act of 1814 would be struck out. The action was therefore improvidently brought.
Writ quashed.
Cited, by Counsel, 4 Watts & Sergeant, 224 ; 4 Harris, 66; 2 Miles, 341; 2 Ash, 355.
See also, 5 Wright, 444.